Name: 96/109/EC: Council Decision of 29 January 1996 on transitional measures to be applied from 1 March 1995 in the context of the association of the overseas countries and territories with the European Community
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  executive power and public service
 Date Published: 1996-02-02

 Avis juridique important|31996D010996/109/EC: Council Decision of 29 January 1996 on transitional measures to be applied from 1 March 1995 in the context of the association of the overseas countries and territories with the European Community Official Journal L 026 , 02/02/1996 P. 0027 - 0027COUNCIL DECISION of 29 January 1996 on transitional measures to be applied from 1 March 1995 in the context of the association of the overseas countries and territories with the European Community (96/109/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (1), and in particular Article 240 thereof,Having regard to the proposal from the Commission,Whereas Decision 91/482/EEC is applicable for ten years from 1 March 1990;Whereas Decision 91/482/EEC stipulates in Article 154 (4) that further amounts of Community financing shall be adopted for the second five-year period covered by it;Whereas pending the fixing of the new amounts by the Council, the appropriate provisions should be adopted by way of transitional measures to be applied from 1 March 1995,HAS DECIDED AS FOLLOWS:Article 1 1. The balances referred to in Article 119 (2) of Decision 91/482/EEC shall, until exhausted, be allocated to the Stabex system for the purposes specified in Article 114.2. The balances referred to in Article 142 (2) of Decision 91/482/EEC shall, until exhausted, be allocated to the special financing facility (Sysmin) for the purposes specified in Article 137.Article 2 The Council shall undertake a review of the implementation of this Decision upon the entry into force of the Decision provided for by Article 154 (4) of Decision 91/482/EEC fixing the financing for the second five-year period covered by it.Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities.It shall apply as from 1 March 1995.Done at Brussels, 29 January 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 263, 19. 9. 1991, p. 1. Decision is amended by the 1994 Act of Accession.